              Case 20-10343-LSS          Doc 483      Filed 04/23/20        Page 1 of 12




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

Boy Scouts of America and                                  Case No. 20-10343 (LSS)
Delaware BSA, LLC,1
                                                           (Jointly Administered)
                       Debtors.
                                                           Objection Deadline: May 7, 2020, at 4:00 p.m. (ET)
                                                           Hearing Date: May 18, 2020, at 10:00 a.m. (ET)


    APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
       FOR ENTRY OF AN ORDER AUTHORIZING THE EMPLOYMENT AND
        RETENTION OF ALIXPARTNERS, LLP AS ITS FINANCIAL ADVISOR
                     NUNC PRO TUNC TO MARCH 4, 2020

         The Official Committee of Unsecured Creditors (the “Creditors’ Committee”) of Boy

Scouts of America, et al. (collectively, the “Debtors” or the “Organization”), appointed pursuant

to sections 1102 of title 11 of the United States Code (the “Bankruptcy Code”) hereby submits

this application (the “Application”) for the entry of an order pursuant to sections 328(a) and 1103

of the Bankruptcy Code, Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) and Rules 2014-1 and 2016-2 of the Local Bankruptcy Rules for the

District of Delaware (the “Local Rules”), authorizing the Creditors’ Committee to retain and

employ AlixPartners, LLP (“AlixPartners”) as its financial advisor, nunc pro tunc to March 4,

2020. In support of this Application, the Creditors’ Committee has filed the declaration of David

MacGreevey (the “MacGreevey Declaration”) attached hereto as Exhibit B and (ii) the




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, TX 75038.
             Case 20-10343-LSS        Doc 483      Filed 04/23/20   Page 2 of 12




Declaration of Jennifer Rochon, on behalf of the Creditors’ Committee’s Chair, attached hereto

as Exhibit C (the “Rochon Declaration”) and respectfully represents as follows:

                                       JURISDICTION

       1.     This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. Venue of these proceedings is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The

statutory and rule predicates for the relief sought by this Application are sections 328(a) and

1103(a) of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016 and Local Rules 2014-1 and

2016-2.

                                FACTUAL BACKGROUND

       2.     On February 18, 2020 (the “Petition Date”), the Debtors commenced their chapter

11 cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The

Debtors are authorized to continue operating their businesses and managing their properties as

debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or

examiner has been requested or appointed in the Debtors’ chapter 11 cases.

       3.     These chapter 11 cases have been consolidated for procedural purposes only and

are being jointly administered pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015-

       4.     On March 4, 2020, pursuant to Bankruptcy Code section 1102(a)(1), the United

States Trustee for the District of Delaware (the “U.S. Trustee”) appointed the Creditors’

Committee. The Notice of Appointment of the Creditors’ Committee was entered on March 5,

2020 [Docket No.141]. The Creditors’ Committee consists of the following five (5) members:

(i) Pension Benefit Guaranty Corporation; (ii) Girl Scouts of the United States of America;

(iii) Roger A. Ohmstede; (iv) Pearson Education Inc.; and (vi) Lion Brothers Company, Inc.




                                             -2-
             Case 20-10343-LSS         Doc 483       Filed 04/23/20    Page 3 of 12




       5.      Also on March 4, 2020, the Creditors’ Committee selected Kramer Levin Naftalis

& Frankel LLP (“Kramer Levin”) to serve as its counsel, subject to Court approval.

       6.      On March 4, 2020 (the “Retention Date”), the Creditors’ Committee selected

AlixPartners to serve as its financial advisor effective as of the Retention Date, subject to Court

approval.

       7.      On March 9, 2020, the Creditors’ Committee selected Reed Smith LLP (“Reed

Smith”) to serve as its Delaware counsel, subject to Court approval.

       8.      The engagement letter (the “Engagement Letter”) providing the terms and

conditions of the Creditors’ Committee’s proposed retention of AlixPartners, nunc pro tunc to

the Retention Date, is attached hereto as Exhibit D.

                                    RELIEF REQUESTED

       9.      By this Application, the Creditors’ Committee seeks the entry of the proposed

order (the “Proposed Order”) attached hereto as Exhibit A, authorizing and approving the

retention and employment of AlixPartners as its financial advisor, pursuant to sections 328 and

1103 of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and

2016-2, and in accordance with the terms and conditions set forth in this Application, the

Engagement Letter and the Proposed Order, effective as of the Retention Date.

       10.     Section 328(a) of the Bankruptcy Code empowers a committee appointed under

section 1102 of the Bankruptcy Code, with the Court’s approval, to employ professionals on any

reasonable terms and conditions of employment to perform services for the Creditors’

Committee in the discharge of such Creditors’ Committee’s duties.

       11.     In accordance with the Interim Order (I) Authorizing the Debtors’ to File (A) a

Consolidated List of Counsel Representing the Largest Numbers of Abuse Victims and (B) a


                                               -3-
             Case 20-10343-LSS         Doc 483       Filed 04/23/20   Page 4 of 12




Consolidated List of Other Unsecured Creditors of the Debtors, (II) Authorizing and Approving

Special Noticing and Confidentiality Procedures, (III) Authorizing and Approving Procedures

for Providing Notice of Commencement, and (IV) Granting Related Relief [Docket No. 66] and

the Final Order (I) Authorizing the Debtors’ to File (A) a Consolidated List of Counsel

Representing the Largest Numbers of Abuse Victims and (B) a Consolidated List of Other

Unsecured Creditors of the Debtors, (II) Authorizing and Approving Special Noticing and

Confidentiality Procedures, and (III) Granting Related Relief [Docket No. 274] (collectively, the

“Special Noticing and Confidentiality Procedures Orders”), in order to protect the identities of

individual plaintiffs asserting abuse claims and individual plaintiffs who are minors, the

Creditors’ Committee has redacted such information from this Application. In light of the

Special Noticing and Confidentiality Procedures Orders already entered by the Court, the

Creditors’ Committee requests a waiver of Rule 9018-1(d) of the Local Rules requiring an

independent motion seeking to file a document under seal.

                           ALIXPARTNERS’ QUALIFICATIONS

     12.       AlixPartners is an internationally recognized restructuring and turnaround firm

that has a wealth of experience in providing financial advisory services and enjoys an excellent

reputation for services it has rendered in large and complex chapter 11 cases on behalf of debtors

and creditors throughout the United States.

     13.       AlixPartners is well qualified to serve as a financial advisor to the Creditors’

Committee.    AlixPartners has assisted, advised, and provided strategic advice to debtors,

creditors, bondholders, investors, and other entities in numerous chapter 11 cases of similar size

and complexity to the Debtors’ chapter 11 cases. Its professionals have provided restructuring or

crisis management services in numerous large cases, including recent filings in this district. See,


                                               -4-
              Case 20-10343-LSS       Doc 483       Filed 04/23/20   Page 5 of 12




e.g., In re Murray Energy Holdings Co., Case No. 19-56885 (JEH) (Bankr. S.D. Ohio Jan. 8,

2020); In re EP Energy Corporation, Case No. 19-35654 (MI) (Bankr. S.D. Tex. Jan. 8, 2020); In

re Forever 21, Inc., Case No. 19-12122 (KG) (Bankr. D. Del. Nov. 22, 2019); In re Barneys New

York, Inc., Case No. 19-36300 (CGM) (Bankr. S.D.N.Y. Oct. 31, 2019); In re Fusion Connect,

Inc., Case No. 19-11811 (SMB) (Bankr. S.D.N.Y. Aug. 5, 2019); In re Windstream Holdings,

Inc., Case No. 19-22312 (RDD) (Bankr. S.D.N.Y. May 16, 2019); In re Trident Holding

Corporation LLC, Case No. 19-10384 (SHL) (Bankr. S.D.N.Y. Mar. 29, 2019); In re Aegean

Marine Petroleum Network Inc., Case No. 18-13374 (MEW) (Bankr. S.D.N.Y. Jan. 17, 2019);

and In re Dynamic International Airways, LLC, Case No. 17-10814 (CRA) (Bankr. M.D.N.C.

Oct. 16, 2017).

        14.    The Creditors’ Committee requires the services of AlixPartners to provide

financial advisory and bankruptcy consulting services, as further detailed below. The Creditors’

Committee is familiar with the professional standing and reputation of AlixPartners.        The

Creditors’ Committee understands and recognizes that AlixPartners has a wealth of experience in

providing financial advisory services in restructurings and reorganizations across the United

States and has exemplary qualifications to perform the services required by the Creditors’

Committee in these cases. AlixPartners is able to represent the Creditors’ Committee in a cost-

effective, efficient and timely manner and has been performing such services since the Retention

Date.




                                              -5-
             Case 20-10343-LSS         Doc 483      Filed 04/23/20    Page 6 of 12




                         ALIXPARTNERS’ DISINTERESTEDNESS

     15.       To the best of the Creditors’ Committee’s knowledge, information, and belief,

except to the extent disclosed herein and in the MacGreevey Declaration, AlixPartners: (a) is a

“disinterested person” within the meaning of section 101(14) of the Bankruptcy Code; (b) has no

connection with the Debtors, its creditors, or other parties in interest, or the attorneys or

accountants of the foregoing, or the U.S. Trustee or any person employed in the Office of the

U.S. Trustee; and (c) does not hold any interest adverse to the Creditors’ Committee.

     16.       To the extent that any new relevant facts or relationships bearing on the matters

described herein during the period of AlixPartners’ retention are discovered or arise, the

Creditors’ Committee is advised that AlixPartners will use reasonable efforts to file promptly a

supplemental declaration.

                                    SCOPE OF SERVICES

       17.     AlixPartners has begun to provide assistance to the Creditors’ Committee in

accordance with the terms and conditions set forth in the MacGreevey Declaration and in the

Engagement Letter.

       18.     AlixPartners will work closely with Kramer Levin and Reed Smith to ensure that

there will be no duplication of efforts or unnecessary overlap in the services to be provided by

AlixPartners and those that have been provided or which will be provided by the Creditors’

Committee’s other professionals. It is presently anticipated that AlixPartners will provide advice

to and assist the Creditors’ Committee in evaluating and implementing strategic and tactical

options through the bankruptcy and restructuring process. A general list of tasks AlixPartners

may perform is as follows:




                                              -6-
              Case 20-10343-LSS        Doc 483      Filed 04/23/20   Page 7 of 12




       Review and evaluate the Organization’s current financial condition, business plans and
        cash and financial forecasts, and periodically report to the Creditors’ Committee
        regarding the same.

       Review the Organization’s cash management, tax sharing and intercompany accounting
        systems, practices and procedures.

       Review and investigate: (i) related party transactions, including those between the
        Organization and non-debtor subsidiaries and affiliates (including, but not limited to,
        shared services expenses and tax allocations) and (ii) selected other pre-petition
        transactions.

       Identify and/or review potential preference payments, fraudulent conveyances and other
         causes of action that the various Organization estates may hold against third parties,
         including each other.

       Analyze the Organization’s assets and claims, and assess potential recoveries to the
        various creditor constituencies under different scenarios.

       Assist in the development and/or review of the Organization’s plan of reorganization
        and disclosure statement.

       Review and evaluate court motions filed or to be filed by the Organization or any other
        parties-in-interest, as appropriate.

       Render expert testimony and litigation supportservices, including e-discovery services,
        as requested from time to time by the Creditors’ Committee and its counsel, regarding
        any of the matters to which AlixPartners is providing services.

       Attend Creditors’ Committee meetings and court hearings as may be required in the
        role of advisors to the Creditors’ Committee.

       Assist with such other matters as may be requested that fall within AlixPartners’
        expertise and that are mutually agreeable.

        19.    AlixPartners’ decision to accept this engagement to advise and assist the

Creditors’ Committee is contingent upon its ability to be retained in accordance with the terms

and conditions of employment set forth in the Engagement Letter, compensated for its services,

and reimbursed for the out-of-pocket expenses it incurs in accordance with its customary billing

practices, including any indemnification provisions outlined in the Engagement Letter, as

modified by the Proposed Order to comply with the practices and requirements of this Court.

                                              -7-
               Case 20-10343-LSS        Doc 483      Filed 04/23/20   Page 8 of 12




                     TERMS OF RETENTION AND COMPENSATION

         20.    AlixPartners is not owed any amounts with respect to prepetition fees and

expenses in connection with these cases.

         21.    The MacGreevey Declaration and the Engagement Letter set forth the terms and

conditions of AlixPartners’ employment, its staffing and approach, and its billing practices.

AlixPartners has requested that the Creditors’ Committee seek this Court’s approval of such

matters with the filing of this Application.

         22.    AlixPartners charges fees based on actual hours expended to perform its services

at standard hourly rates established for each employee, as adjusted annually. It is the customary

practice of AlixPartners to bill clients for travel time consistent with guidelines of the

jurisdiction. For this jurisdiction, therefore, AlixPartners will apply a 50% discount rate to non-

working travel time billed. Fees reflect economies resulting from the use of paraprofessional and

support personnel to develop schedules and analyses, input computer data, perform research,

work on fee applications, and other activities necessary to the efficient administration of a case.

Billing rates are generally representative of prevailing market rates, as awarded by other courts

in similar circumstances, based on the customary compensation charged by comparably skilled

practitioners in bankruptcy and non-bankruptcy engagements. Subject to this Court’s approval,

and as described in the MacGreevey Declaration and Engagement Letter, the Creditors’

Committee requests that AlixPartners be entitled to receive compensation at its normal hourly

rates.

         23.    AlixPartners will also maintain records in support of any fees (in 1/10th of an

hour increments), costs, and expenses incurred in connection with services rendered in these

chapter 11 cases. Records will be arranged by category and nature of the services rendered and


                                               -8-
              Case 20-10343-LSS             Doc 483    Filed 04/23/20   Page 9 of 12




will include reasonably detailed descriptions of those services provided on behalf of the

Committe.

       24.     AlixPartners does not seek a success fee in connection with this engagement.

       25.     AlixPartners’ current standard hourly rates for 2020, subject to periodic

adjustments, are as follows:

                                    Title                 Hourly Rate

                           Managing Director             $1,000 – $1,195

                                   Director               $800 – $950

                         Senior Vice President            $645 – $735

                               Vice President             $470 – $630

                                Consultant                $175 – $465

                            Paraprofessional              $295 – $315

       26.     AlixPartners reviews and revises its billing rates on January 1 of each year.

Changes in applicable hourly rates will be noted on the invoices for the first time period in which

the revised rates became effective.

       27.     In addition to compensation for professional services rendered by AlixPartners’

Personnel, AlixPartners will seek reimbursement for reasonable and necessary expenses incurred

in connection with these chapter 11 cases, including transportation costs, lodging, and meals.

Expenses will be billed at actual cost.

       28.     To the extent AlixPartners requires services of its international divisions or

personnel from specialized practices, the standard hourly rates for that international division or

specialized practice will apply.




                                                 -9-
             Case 20-10343-LSS         Doc 483      Filed 04/23/20    Page 10 of 12




       29.     To the extent AlixPartners uses the services of independent contractors (the

“Contractors”) in these chapter 11 cases, AlixPartners shall: (a) pass through the cost of such

Contractors to the Debtors at the same rate that AlixPartners pays the Contractors; (b) seek

reimbursement for actual costs only; (c) ensure that the Contractors are subject to the same

conflict checks as required for AlixPartners; and (d) file with the Court such disclosures required

by Bankruptcy Rule 2014.

       30.     AlixPartners intends to apply to the Court for allowance of compensation and

reimbursement of expenses, including on a monthly, interim and final basis, pursuant to

11 U.S.C. § 330, Bankruptcy Rule 2016, Local Rule 2016-2, the Order (1) Approving

Procedures for (A) Interim Compensation and Reimbursement of Expenses of Retained

Professionals and (B) Expense Reimbursement for Official Committee Members and (II)

Granting Related Relief [Docket No. 341] (the “Interim Compensation Procedures Order”),

entered by the Court on April 6, 2020, and any other applicable orders of the Court or provisions

of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

       31.     Neither Kramer Levin, Reed Smith, the members of the Creditors’ Committee,

nor any of their agents are or shall be responsible for the payment of AlixPartners’ fees and costs

arising out of the engagement described and referenced herein, regardless of whether or not

AlixPartners is paid in full from the Debtors’ estate.

       32.     AlixPartners negotiated the terms and conditions of the Engagement Letter at

arm’s length and in good faith. Notwithstanding anything to the contrary in the Engagement

Letter, AlixPartners has agreed to certain modifications to its standard indemnification and

limitations on liability provisions as reflected in the Proposed Order attached hereto as

Exhibit A.    The Creditors’ Committee and AlixPartners believe that the indemnification


                                               - 10 -
              Case 20-10343-LSS        Doc 483     Filed 04/23/20     Page 11 of 12




language proposed therein complies with this Court’s requirements for similar engagements of

other professionals in these chapter 11 cases. AlixPartners has been retained with similar or

more expanded indemnification language in other representations in this district and other

jurisdictions.

                                             NOTICE

        33.      Notice of this Application shall be given to: (i) the Office of the United States

Trustee; (ii) proposed Delaware counsel and counsel to the Debtors; (iii) proposed counsel to the

official committee of tort claimants; (iv) counsel to the proposed future claimants’

representative; (v) counsel to the ad hoc committee of local councils; (vi) counsel to JPMorgan

Chase Bank National Association; (vii) the County Commission of Fayette County (West

Virginia), as issuer of those certain Commercial Development Revenue Bonds (Arrow WV

Project), Series 2010A, 2010B and 2012; and (viii) those persons who have formally appeared in

these chapter 11 cases and requested service pursuant to Bankruptcy Rule 2002.

                                     NO PRIOR REQUEST

        34.      No previous application for the relief requested herein has been made to this or

any other Court.




                                               - 11 -
             Case 20-10343-LSS         Doc 483     Filed 04/23/20     Page 12 of 12




                                         CONCLUSION

       WHEREFORE, the Creditors’ Committee respectfully requests that the Court enter an

order substantially in the form attached hereto as Exhibit A, granting the relief requested herein

as well as such other and further relief as the Court deems just and proper.

Date: April 23, 2020                              THE OFFICIAL COMMITTEE OF
                                                  UNSECURED CREDITORS OF THE BOY
                                                  SCOUTS OF AMERICA AND DELAWARE
                                                  BSA, LLC


                                                  By: /s/ Jennifer Rochon
                                                     Jennifer Rochon on behalf of Girl Scouts of
                                                     the United States of America in its capacity as
                                                     Chair of the Official Committee of Unsecured
                                                     Creditors of Boy Scouts of America and
                                                     Delaware BSA, LLC




                                               - 12 -
